Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reaction space" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the flame-conducting region" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the reaction space diameter/total slot area ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the angel alpha" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the vertical” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the angle beta” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the angle” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the section axis” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the slot” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the centre” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the circle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the angle beta” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the slot length/slot width ratio” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the reaction space diameter/total slot area ratio” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter

Claim 1 appears to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731